Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	The specification, as originally filed, does not provide support for at least three connection regions between a single support member and a single mirror panel, as is now claimed. In fact, the specification is completely silent with respect to any particular details of at least three connection regions being between a single support member and a single mirror panel.
The specification, as originally filed, does not provide support for at least six connection regions between a single support member and a single mirror panel, as is now claimed. In fact, the specification is completely silent with respect to any particular details of at least six connection regions being between a single support member and a single mirror panel.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 4-5, claim 13, lines 3-4, and claim 15, lines 2-3, the use of the language “at least three connection regions…at least one mirror panel” is vague and indefinite. The structure of the claims are not organized and correlated in such a manner as to present a complete operative device. The claims omit essential elements and structural cooperative relationship between the elements for the reasons stated below.
In claim 1, line 7, the first mirror” lacks proper antecedent basis. 
In claim 14, lines 4-5, the use of the language “at least six connection regions…at least one mirror panel” is vague and indefinite. The structure of the claims are not organized and correlated in such a manner as to present a complete operative device. The claims omit essential elements and structural cooperative relationship between the elements for the reasons stated below.
In claim 15, line 10, the use of the language “the second connection region having a miter joint” is vague, indefinite and inconsistence with the claim language that the second connection 
In claim 15, line 12, the use of the language “the first connection region having a non-miter joint” is vague, indefinite and inconsistence with the claim language that the first  connection region comprising a miter joint, recited at line 3 of claim 15. Thus, the metes and bounds of the claim is unclear.
6.	Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is a second supporting member to provide a third connection region.
7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationship is cooperative relationship between a second supporting member and a third connection region.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1, 2, 5-12, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bleier et al (US Patent 7,168,817)
.
10. 	Claim(s) 1, 3, 4, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bleier  (US Patent 6,752,503)
To the extent the claims are definite and supported by the original specification, Bleier  discloses a mirror-based assembly comprising at least one mirror panel (80, 102), at least one support member (20, 30, 112, 140, 160), and at least three connection regions between the at least one support member and the at least one mirror panel (see figures 1,3 and 5-7) comprising at least a first connection region (connection region between 102 and 112)) comprising a miter joint (110) connection region (see figures 5 and 6) and at least a second connection region (connection between elements 20 and 40) comprising a non-miter joint connection region (see Fig. 3) and at least a third connection region (the connection region between elements 30 and 80 or elements 102 and 140 or elements 102 and 160), shown in figures 3, 5 and 6, respectively, wherein the at least one mirror panel is connected to the at least one support member to minimize thermal expansion or contraction of the at least the one mirror panel (see column 4, lines 44-55), wherein the non-miter joint connection region consists of a pin joint structure (86) between .
11.	Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bleier et al (US Patent 7,168,817).
To the extent the claims are definite and supported by the original specification, Bleier et al discloses a lateral transfer hollow retroreflector device comprising at least two subassemblies [(20, 34), (60, 500)], wherein each of the at least two subassemblies comprising at least one mirror panel [(34), (502)], at least one support member [(22, 24, 26, 28), (512, 540, 550, 560, 580)], and at least three connection regions [(21, 22, 23, 25, 28), (510, 540, 560, 550, 580)] between the at least one support member and the at least one mirror panel (see figures 1, 3-8, 16 and 17) comprising at least a first connection region [(connection region between elements 24 and 34 comprising a miter joint (21) connection region, see figures 1, 4B and 6), (connection region between elements 502 and 512 comprising a miter joint (510) connection region, see figures 16 and 17)], at least a second connection region [(connection between elements 24 and 28 comprising a non-miter joint connection region, see figures 5 and 7), (connection between elements 502 and 540 comprising a non-miter joint connection region, see figures 16 and 17)], and at least a third connection region [(connection between elements 26 and 34, see figures 4A and 8),(connection between elements 502 and 560, see figures 16 and 17)], wherein each of the at least one mirror panels of the at least two subassemblies are connected to the at least one support member to minimize thermal expansion or contraction of the at least one mirror panel ((see column 3, lines 10-15, column 5, lines 36-44 and column 6, line 45 to column 7, line 6). Note figures 1, 3-8, 16 and 17 along with the associated description thereof.
14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bleier et al (US Patent 7,168,817)
To the extent the claims are definite and supported by the original specification, Bleier et al discloses a lateral transfer hollow retroreflector device comprising at least three mirror panels (34, 102, 112), at least three support members (24, 26, 140, 160), at least six connection regions between the at least one support member and the at least one mirror panel comprising at least a first connection region (connection region between elements 24 and 34) comprising a miter joint (21) connection region (see figures 4B and 6) and at least a second connection region (connection between elements 102 and 140) comprising a non-miter joint connection region (see figures 9, 10), a third connection region (the connection region between elements 23 and 34, shown in Fig. 4B), a fourth connection region (the connection between elements 26 and 34, shown in Fig. 8), a fifth connection region (the connection between elements 102 and 160, shown in figures 9 and 11), a sixth connection region (the connection between elements 112 and 140, shown in figures 9 and 10) and a seventh connection region (the connection between elements 112 and 160, shown in figures 9 and 11), wherein the at least one mirror panel is connected to the at least one support member to minimize thermal expansion or contraction of the at least one mirror panel (see column 3, lines 10-15, column 5, lines 36-44 and column 6, line 45 to column 7, line 6). Note figures 1, 4B, 6 and 8-11 along with the associated description thereof.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RDS
December 02, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872